—Appeal by defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered April 16, 1984, convicting him of assault in the first degree and criminal use of a firearm in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
A review of the record discloses overwhelming evidence of defendant’s guilt. In light of this, although the prosecutor’s conduct on summation was improper, it does not warrant a reversal of the judgment (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.